Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to the DIV application No. 17/380,603 filed on July 20, 2021.

Information Disclosure Statement
3.	Acknowledgement is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449. These IDS has been considered.

Specification
4.	The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.
The suggested title of the invention recited as “Method for Fabricating Semiconductor Device Including Capacitor Structure”.

Claim Objections
5.	Claims 1-3, 5 are objected to because of the following informalities:
The following limitations of quoted claims to be recited as follows to avoid indefiniteness and/or to rephrase into proper alignment:

Claim 1. (Amended) A method for fabricating a semiconductor device, comprising:
providing a substrate including a plurality of first regions and second regions;
forming a plurality of bit line contacts over the first regions of the substrate;
forming a plurality of bit lines respectively over the plurality of bit line contacts;
forming a plurality of capacitor contacts respectively over the second regions of the substrate;
forming a plurality of capacitor plugs respectively over the plurality of capacitor contacts;
forming a plurality of first spacers respectively over a plurality of protruding portions of the plurality of capacitor plugs, wherein a width of the plurality of first spacers is larger than a width of the plurality of capacitor plugs; and
forming a plurality of capacitor structures over the plurality of first spacers;
wherein at least one of the plurality of bit lines is an undulating stripe extending between two adjacent capacitor contacts of the plurality of capacitor contacts.
Claim 2. (Amended) The method for fabricating a semiconductor device of claim 1, wherein the plurality of first spacers compriseare formed on a sidewall of the plurality of protruding portions.
Claim 3. (Amended) The method for fabricating a semiconductor device of claim 1, wherein the plurality of first spacers compriseare disposed on a sidewall of the plurality of protruding portions.
Claim 5. (Amended) The method for fabricating a semiconductor device of claim 4, wherein the plurality of second spacers comprise

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
9.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

10.	Claims 1, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Ohuchi (2008/0121960 A1).
Regarding independent claim 1, Ohuchi teaches a method for fabricating a semiconductor device (Fig. 1), comprising:
providing a substrate (1, ¶58) including a plurality of first regions (middle of the substrate 1) and second regions (two sides of the substrate 1);
forming a plurality of bit line contacts (16, ¶67) over the first regions (middle) of the substrate (1);
forming a plurality of bit lines (17, ¶68) respectively over the plurality of bit line contacts (16);
forming a plurality of capacitor contacts (12, ¶64) respectively over the second regions (two sides of the substrate 1) of the substrate (1);
forming a plurality of capacitor plugs (19, ¶69) respectively over the plurality of capacitor contacts (12);
forming a plurality of first spacers (500 etching stopper layer, ¶71) respectively over a plurality of protruding portions (see annotated figure below) of the plurality of capacitor plugs (19), wherein a width (horizontal length) of the plurality of first spacers (500) is larger than a width (horizontal length) of the plurality of capacitor plugs (19); and
forming a plurality of capacitor structures (60, ¶75) over the plurality of first spacers (500);
wherein at least one of the plurality of bit lines (17) is an stripe extending between two adjacent capacitor contacts (12, 12) of the plurality of capacitor contacts.

    PNG
    media_image1.png
    875
    662
    media_image1.png
    Greyscale

Even Ohuchi is silent to explicitly disclose wherein the at least one of the plurality of bit lines is an undulating stripe extending between the two adjacent capacitor contacts. However, it would have been obvious that one of ordinary skill in the art to change the shape of the bit line (i.e. undulating stripe) to better fit in the intended space. Furthermore, according to MPEP § 2144(IV), where the facts in a prior legal decision are sufficiently similar to those in an application under examination, the examiner may use the rationale used by the court. Examples directed to various common practices which the court has held normally require only ordinary skill in the art and hence are considered routine expedients are discussed below.” See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). See Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree “will not sustain a patent”); and In re Williams, 36 F.2d 436, 438 (CCPA 1929) (“It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions”).
Regarding claim 6, Ohuchi teaches all of the limitations of claim 1 from which this claim depends.
Ohuchi teaches wherein (Fig. 1), further comprising: a plurality of capacitor contacts (19) positioned over the substrate (1), the plurality of first spacers (500) are formed over the plurality of capacitor contacts (19), at least one of the plurality of capacitor contacts (19) having a neck portion (see the annotated figure in claim 1) and a head portion (see the annotated figure in claim 1) over the neck portion, wherein an upper width (horizontal length) of the head portion is larger than an upper width (horizontal length) of the neck portion.

11.	Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Ohuchi (2008/0121960 A1) as applied to claim 1, and further in view of Tseng et al. (5,920,783).
Regarding claim 2, Ohuchi teaches all of the limitations of claim 1 from which this claim depends.
Ohuchi teaches wherein (Fig. 1) 15the first spacer (500) disposed on a sidewall of the protruding portion (see the annotated figure in claim 1).
Ohuchi is silent to explicitly disclose wherein the first spacer comprises metal silicide.
Tseng et al. teaches wherein (Fig. 2J), the first spacer (210a) comprises metal silicide (tungsten silicide, col. 4, lines 11-14).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to apply the teaching of metal silicide as taught by Tseng et al. and modify the material of the first spacer of Ohuchi, because of well known properties of outstanding resistance to oxidation and hot corrosion makes it an excellent material for high-temperature applications in oxidizing atmospheres, as well as used as a protective coating.
Regarding claim 3, Ohuchi teaches all of the limitations of claim 1 from which this claim depends.
Ohuchi teaches wherein (Fig. 1), the first spacer (500) disposed on a sidewall of the 20protruding portion (see the annotated figure in claim 1).
Ohuchi is silent to explicitly disclose wherein the first spacer comprises polysilicon.
Tseng et al. teaches wherein (Fig. 2J) the first spacer (210a) comprises polysilicon (col. 4, lines 11-14).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to apply the teaching of polysilicon as taught by Tseng et al. and substitute the first spacer’s material of Ohuchi, in order to greatly improving the device characteristics by reducing parasitic capacitance, also permits more complex structures to be fabricated because of its compatibility with high-temperature silicon integrated-circuit processing, in addition, since both materials are suitable alternatives of forming a spacer layer. Art recognized suitability for an intended purpose has been recognized to be motivation to combine. MPEP 2144.07.
Regarding claim 4, Ohuchi teaches all of the limitations of claim 3 from which this claim depends.
Ohuchi is silent to explicitly disclose wherein further comprising: forming a plurality of second spacers respectively over the plurality of first spacers.
Tseng et al. teaches wherein (Fig. 2J), further comprising a second spacer (214a) disposed over the first spacer (210a).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to apply the second spacer as taught by Tseng et al. over the first spacer of Ohuchi, and modify the structure, in order to be used as a protective coating, and greatly improving the device characteristics by reducing parasitic capacitance.

12.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ohuchi (2008/0121960 A1) and Tseng et al. (5,920,783) as applied to claim 4, and further in view of Bronner et al. (2007/0249133 A1).
Regarding claim 5, Ohuchi and Tseng et al. teach all of the limitations of claim 4 from which this claim depends.
Ohuchi and Tseng et al. are silent to explicitly disclose wherein the second spacer comprises metal silicide.
Bronner et al. teaches wherein (Fig. 1) the second spacer (40) comprises metal silicide (¶22).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to apply the teaching of metal silicide as taught by Bronner et al. and substitute the material of the spacer structure of Ohuchi and Tseng et al., because of well known properties of its outstanding resistance to oxidation and to hot corrosion makes it an excellent material for high-temperature applications in oxidizing atmospheres, as well as used as a protective coating, in addition, since both materials are suitable alternatives of forming a spacer layer. Art recognized suitability for an intended purpose has been recognized to be motivation to combine. MPEP 2144.07.

Allowable Subject Matter
13.	Claims 7-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 7 recites “….
forming a plurality of capacitor contacts comprise:
forming a contact hole in a dielectric stack having a first layer and a second layer over the first layer;
removing a portion of the second layer around the contact hole to form a transformed hole having a narrow portion in the first layer and a wide portion in the second layer; and
filling a conductive material into the transformed hole”.


Conclusion
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIDARUL A MAZUMDER whose telephone number is (571)272-8823. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
15.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIDARUL A MAZUMDER/Primary Examiner, Art Unit 2819